DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 9/2/2021 is acknowledged. Accordingly, claims 1-15 have been amended, claims 16-17 have been newly added; thus currently claims 1-17 are pending.

Claim Objections
Claims 2, 10 and 12 objected to because of the following informalities:

In claim 2, the phrase “at least one securing device, which at least one securing device comprises” on line 3, should be changed to -- at least one securing device, wherein the at least one securing device comprises --.
In claim 10, the phrase “the first securing element” on line 3, should be changed to -- a first securing element --.
In claim 12, the phrase “at least one light source” on lines 2-3, should be changed to – the at least one light source --.
In claim 14, the phrase “wherein the holding element” on line 1, should be changed to – wherein a holding element --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, in the phrase “wherein the at least one clamping device is configured to clamp the shield element in its end position on the base body” on lines 24-26, it is unclear if the “end position” is the end position of the at least one clamping device or the shield element.
For purpose of Examination the Examiner has interpreted the phrase to mean --  wherein the at least one clamping device is-designed configured to clamp the shield element in a clamping device end position on the base body --.

In claim 8, in the phrase “The projection device according to claim 1, wherein the second securing element of the holding element is configured as a pin” on lines 1-2, more specifically the second securing element and the holding element lacks antecedent basis.
However, the Examiner notes the limitations have been introduced in claim 2. Thus, in order to avoid lack of antecedent basis, the Examiner has interpreted the phrase to depend directly from claim 2 and not from claim 1 as follows: --  The projection device according to claim 2, wherein the second securing element of the holding element is configured as a pin --.

In claim 9, in the phrase “The projection device according to claim 1, wherein the at least one securing device is configured in such a manner that the second securing element” on lines 1-2, more specifically the at least one securing device and the second securing element lacks antecedent basis.
However, the Examiner notes the limitations have been introduced in claim 2. Thus, in order to avoid lack of antecedent basis, the Examiner has interpreted the phrase to depend directly from claim 2 and not from claim 1 as follows: --  The projection device according to claim 2, wherein the at least one securing device is configured in such a manner that the second securing element --.

Claims 2-17 are rejected as they depend from claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7 and 10-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yatsuda Yasushi (US 20130107564 A1, hereinafter, “Yatsuda”).

Regarding claim 1, Yatsuda teaches a projection device (vehicle headlamp 1, see figures 2-) for a motor vehicle headlight (see ¶ 9), the projection device (1) comprising: 
projection optics (projector lens 5, see fig 2) for imaging a light distribution (as expected from a projection lens), which is formed from light emitted from at least one light source (first LED 22 and second LED 23, see fig 4), 
a shield element (shade 4, see fig 3), 
a base body (holding member 3, see fig 3), wherein the projection optics (5) and the shield element (4) are mechanically connected to the base body (3, as seen in fig 2), 
wherein the shield element (4) can be pushed onto the base body (3, as seen from fig 3 to fig 2) along a push-on direction (up-down direction, as shown by axis in fig 3) by at least two guide elements (see extending portions of 4 and labeled 110 in the annotated figure 3 below) onto the base body (3), wherein the at least two guide elements (110) engage in counter-guide elements (see gap formed in 3 and labeled 210 in the annotated figure 3 below) arranged on the base body (3) and corresponding to the at least two guide elements (110), 
wherein the at least two guide elements (110) of the shield element (4) respectively have an end stop at a first end (lower surfaces of 4 and labeled 111 in annotated fig 3 below) and the counter-guide elements (210) of the base body (3) respectively have a stop (upper surfaces of 4 and labeled 211 in annotated fig 3 below), which stops (211) in combination with the end stops (111) of the counter-guide elements (210) are configured to limit the movement of the shield element (4) in the direction of the push-on direction (up-down) towards an end position (as assembled, as seen in fig 2), and 
wherein the projection device (1) comprises at least one clamping device (right and left engagement projections 4a and 4b on right and left engagement recessed portions 31b, see fig 3), which comprises a first and a second clamping element (4a, 4b), wherein the first clamping element (4a) is arranged on the shield element (4) and the second clamping element (31b) is arranged on the base body (3), and wherein the first clamping element (4a) is configured to engage the second clamping element (31b), and wherein the at least one clamping device (4a, 4b, 31b) is configured to clamp the shield element (4) in its end position (end position of 4a, 4b, 31b) on the base body (3).

Zoomed figure 3 of Yatsuda with Examiner’s annotations has been reproduced below:

    PNG
    media_image1.png
    788
    834
    media_image1.png
    Greyscale


Regarding claim 4, Yatsuda teaches wherein the guide elements (110) of the shield element (4) are arranged on the shield element (4) spaced apart from one another (as seen in fig 3) orthogonally (right left, as seen in the axis of fig 3) to the push-on direction (up-down).

Regarding claim 5, Yatsuda teaches wherein at least two, preferably precisely two clamping devices (4a into right 31b and 4b into left 31b) are provided, wherein a first clamping element (4a) is assigned to each guide element (110) of the shield element (3).

Regarding claim 6, Yatsuda teaches wherein the first clamping element (4a) of the clamping devices (4a, 4b, 31bs) is respectively arranged at a second end (lower end of 4, as seen in fig 3) opposite the first end of the guide elements (110).

Regarding claim 7, Yatsuda teaches wherein the first clamping element (4a) is configured as a latching element (see shape of 4a, in fig 2) and the second clamping element (31b) is configured as a mating latching element (as seen from disassembled in figure 3 to assembled fig 2).

Regarding claim 10, Yatsuda teaches wherein the first clamping element (4a) of the at least one clamping device (4a, 4b, 31b) is formed with the first securing element (long portion of 4a) of the at least one securing device (hook portion of 4a) as an integral, elastic spring tongue (as seen in fig 3).

Regarding claim 11, Yatsuda teaches wherein the shield element (4) is arranged in a notional horizontal plane (plane along right left axis, as seen in fig 3) in the projection device (1).

Regarding claim 12, Yatsuda teaches wherein the projection device (1) comprises at least one light source (22), which is configured to emit light in a main emission direction (from down to top, as seen in fig 3).

Regarding claim 13, Yatsuda teaches wherein the push-on direction (from top to bottom) is parallel to the main emission direction (from bottom to top).

Regarding claim 14, Yatsuda teaches wherein the holding element (2) is configured as a heat sink (due to heat dissipation fins 25, see fig 3) which is assigned to the at least one light source (22) and is configured to dissipate the heat (see ¶ 44) generated by the at least one light source (22).

Regarding claim 15, Yatsuda teaches motor vehicle headlight (vehicle light unit, see abstract) having at least one projection device (1) in accordance with claim 1.

Regarding claim 16, Yatsuda teaches wherein the at least two guide elements (110) consist of exactly two guide elements (as seen in fig 3).

Regarding claim 17, Yatsuda teaches wherein the first clamping element (4a) is configured as a latching lug (see fig 3) and the second clamping element (31b) is configured as an undercut or recess (see fig 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Arita Kousaku. (US 20140355286 A1) discloses a projection device that includes a shield connected along the emission direction and secured to a base body. The device achieves a desired beam pattern with a light source unit including two light source modules by providing a light blocking component with light reflection reducing surface.

Okawa et al. (US 20140112013 A1) discloses a projection device having a shield for providing a cutoff line and attached to a base body. The device reduces deformation of a light distribution pattern, reflects light incident on a reflective region without being hindered by a thermal deformation absorbing portion, and passes air through radiation fins without staying in vicinity of a rear end portion of the reflector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875